Citation Nr: 0010698	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  94-49 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from July 1971 to February 
1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of March 1994 from the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

A hearing was held at the RO in February 1995.  


FINDING OF FACT

The veteran's PTSD is productive of considerable social and 
industrial impairment.  


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (in effect prior to November 7, 1996); 
Diagnostic Code 9411 (in effect on November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative assert, in essence, that a 
rating in excess of 50 percent is warranted for the veteran's 
service-connected post-traumatic stress disorder (PTSD).  
Additionally, as noted as part of a Statement of 
Representative in Appeal[ed] Case, dated in March 2000, it is 
asserted that the veteran currently takes medication on a 
daily basis to help alleviate the symptoms of his 
debilitating condition and to help him sleep.  

Initially, it is noted that the veteran has presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the instant claim is plausible.  This 
finding is based in part on the veteran's assertion that his 
psychiatric disorder has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board finds that no 
further development of the record is necessary before 
appellate disposition is completed.  It is noted that the 
veteran was recently examined by the VA and the report of the 
examination has been made part of the records on file.  
Accordingly, the Board is satisfied that the duty to assist 
has been met.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1999), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Service connection for PTSD was initially granted by a rating 
decision dated in February 1992.  A 30 percent rating was 
assigned pursuant to Diagnostic Code 9411of VA's Schedule for 
Rating Disabilities (Schedule).  The 30 percent rating 
assigned in February 1992 was increased to 50 percent in 
January 2000, and the 50 percent evaluation then assigned has 
since remained in effect.  

The Board notes that the regulations governing the evaluation 
of mental disorders were amended effective November 7, 1996.  
The United States Court of Appeals for Veterans Claims has 
held that when the applicable regulations are amended during 
the pendency of an appeal, the version of the regulations 
most favorable to the veteran should be applied to the claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  To 
this, it is noted that the regulations in effect prior to 
November 1996 were included as part of the statement of the 
case mailed to the veteran in September 1994.  The veteran 
has also been informed of the applicable post-November 1996 
regulations.  

The severity of the veteran's PTSD is ascertained, for VA 
purposes, by application of the rating criteria set forth in 
Diagnostic Code 9411 of VA's Schedule, 38 C.F.R. Part 4.  
Under DC 9411, in effect prior to November 7, 1996, a 50 
percent rating is for application when the veteran's ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating evaluation is 
warranted when the veteran's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.

When the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with the 
most daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and demonstrable inability to obtain or 
retain employment, a rating of 100 percent is warranted.  
(effective prior to November 7, 1996).  

Effective November 7, 1996, the rating criteria for mental 
disorders were amended.  Under the revised rating criteria, a 
50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened effect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  (effective on 
November 7, 1996).

It is initially noted that the veteran has been receiving 
ongoing treatment for his psychiatric problems through VA 
medical facilities since the early 1990's, to include 
hospitalization.  

Review of the record also shows that the veteran has been in 
receipt of Social Security Administration (SSA) disability 
benefits since July 1994.  Review of a SSA decision dated in 
July 1994 shows that SSA determined that, since July 1991, 
the manifestations of the veteran's mental condition 
associated with PTSD compounded by drug and alcohol abuse 
with depressive, anxiety, and paranoid personality disorders 
had precluded him from engaging in jobs cited by a vocational 
expert as well as other substantial gainful activity on a 
sustained basis in a competitive work setting.  In January 
2000 the RO granted the veteran entitlement to VA individual 
unemployability benefits.  

A May 1994 VA mental health clinic record shows that the 
veteran was diagnosed with chronic and severe PTSD.  A VA 
mental health clinic record dated in September 1994 indicates 
that the veteran still suffered from PTSD problems including 
dreams and nightmares.  

A private psychologist evaluated the veteran in October 1994.  
The diagnoses included major mood disorder, anxiety disorder, 
alcohol addiction, and paranoid personality disorder.  

In the course of the veteran's February 1995 hearing, the 
veteran testified that he was treated for his PTSD at the 
Orlando VA outpatient clinic about every three months and 
that he took a prescribed medication when he had anxiety 
attacks.  He added that he had nightmares of combat in 
Vietnam on a nightly basis.

A VA PTSD examination was conducted in April 1999.  The 
veteran's mood was described as dysthymic.  Affect was noted 
to be to full range, with mood described as congruent, 
sometimes irritable.  Speech was within normal limits.  
Thought content was noted to be without suicidal or homicidal 
ideations, auditory or visual hallucinations.  

The examiner also noted that there was no flight of ideas, 
ideas of reference or delusions.  General information, 
concentration, and memory abilities were noted to be intact.  
In addition, abstract reasoning was noted to be present.  The 
diagnoses were PTSD; alcohol dependence, full-sustained 
remission; polysubstance dependence, full-sustained 
remission; and depression, not otherwise specified.  A Global 
Assessment of Functioning (GAF) scale score of 60 was 
provided.  

The examiner further noted that the veteran's social 
adaptability was limited by his difficulty with interpersonal 
relations and communication skills which are not related to 
his PTSD.  The veteran's irritability was noted to prohibit 
him from furthering the closeness of his relationships. 

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

The VA examiner, in the VA examination report dated in April 
1999, assigned the veteran a GAF of 60.  A GAF of 51 to 60 is 
defined as moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

To summarize, the veteran's statements describing his 
symptoms are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence.  

In this regard the recent VA examination shows that the 
veteran's mood was dysthymic congruent, and that he was 
sometimes irritable.  However, the examination showed that 
his affect was full and that his content was without suicidal 
or homicidal ideations.  Also, it was noted at the time of 
the recent examination that no flight of ideas or delusions 
was observed.  In addition, concentration and memory 
abilities were intact and abstract reasoning was present.  
The Board also again notes that a GAF score of 60 is 
indicative of moderate symptoms.  

Based on the evidence of record, it is the Board's judgment 
that the PTSD does not satisfy the criteria for 70 percent 
rating under either the old or revised schedular rating 
criteria.  

In rendering this determination, the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the United States Court of Appeals for Veterans Claims 
(Court) in Schafrath v. Derwinski, 1 Vet.App. 589 (1991). 
However, the pertinent sections do not provide a basis, which 
permits increased ratings.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


